Citation Nr: 0422762	
Decision Date: 08/18/04    Archive Date: 08/24/04

DOCKET NO.  00-22 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a neck disability 
secondary to a service connected left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from March 1961 to March 
1964, as well as various periods of active duty for training, 
including a period in June 1989.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which determined that new and material 
evidence had not been submitted to warrant reopening the 
claim that had been previously denied in an unappealed April 
1995 RO decision.   

The case was previously before the Board in May 2003, at 
which time it was determined that new and material evidence 
had been submitted, and the claim was reopened.  The case was 
Remanded to afford to obtain additional records and so that 
the veteran could be afforded a comprehensive medical 
examination.  The requested development having been 
completed, the case is once again before the Board for 
appellate consideration of the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran claims that his service connected left knee 
injury caused him to fall in December 1989 at which time he 
claims injury to his neck and further that he has had a 
chronic neck disability since that fall.  

A CT examination in January 1990 reported congenital lumbar 
spinal stenosis, without nerve root impingement.  There were 
no complaints or findings vis-à-vis the neck.  In fact, 
treatment records through April 1990 reflect the neck as 
"supple and nontender".  

A July 1993 medical evaluation board noted knee complaints, 
low back complaints as well as episodic problems with the 
veteran's right wrist attributed to a fracture that occurred 
in 1962.  There were no complaints, findings, or diagnoses of 
any neck pathology at that time.  

Medical records reflect first medical documentation of neck 
complaints in mid-1994.  Mild degenerative changes were noted 
on June 1994 cervical spine X-rays and possible radicular 
pain was also noted.  

A January 2000 VA examination provided the impression of 
chronic neck pain and restricted range of motion but X-rays 
were reported as negative.  A May 2001 MRI of the cervical 
spine noted normal bone alignment and normal bone marrow 
signal.  Cranial vertebral junction was, likewise, normal.  
Mild facet hypertrophy was noted at C4-5 without significant 
central or foraminal stenosis.  At C5-8, a broad based disc 
with osteophyte was noted with bilateral hypertrophy causing 
mild to moderate right neural foraminal stenosis.  At C7-T1 
right facet hypertrophy was appreciated on mild uncinate 
hypertrophy, resulting in mild right foraminal stenosis.  An 
April 2001, VA examination was conducted by an examiner who 
reportedly had reviewed the claims file and concluded that 
the veteran's fall in 1989 aggravated his neck condition.

The veteran was afforded another VA examination in March 
2004.  That examiner noted the history of the fall in 1989 
and reported that the veteran had degenerative joint disease 
of the cervical spine, which was not as least as likely as 
not related to the left knee disability based on his review 
of the claims file, physical examination and X-rays.  

The Board notes the conflicting opinions from April 2001 
versus March 2004 and considers that the rationale for the 
respective opinions inadequate to enable a reasoned reliance 
on either opinion.  Accordingly, the Board is of the opinion 
that an additional examination is  necessary to more clearly 
delineate whether neck complaints and clinical findings are 
due to the service connected knee disability and/or the fall 
in 1989.

The appellant is hereby notified that it is his 
responsibility to report for any examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2003).  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
Remanded for the following development:

1.  The claims file should be referred to 
a VA physician who has not previously 
examined the veteran.  The examiner is 
requested to review the claims folder, 
including the service medical records as 
well as a copy of this remand.  The 
examiner should document that such review 
was completed.  

Based on this review, the examiner is 
requested to offer an opinion, without 
resort to speculation, as to whether it 
is as least as likely as not that the 
veteran's neck condition is etiologically 
related to his service connected left 
knee disability, and/or was permanently 
aggravated by a fall sustained in 
December 1989.  The opinion should 
include reference to pertinent medical 
records and/or accepted medical 
principles that support the conclusion 
reached.  

If the physician believes that another 
examination is warranted the veteran 
should be scheduled for an examination.  
The complete rationale for all opinions 
expressed must be provided.  All reports 
should be typed.

2.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing development has been completed.  
In particular, the RO should review the 
requested examination report and required 
opinion to ensure that it is responsive 
to and in complete compliance with the 
directives of this remand and, if not, 
the RO should implement corrective 
procedures.

3.  Following completion of these actions 
and after undertaking any other 
appropriate development, the RO should 
review the evidence and determine whether 
the veteran's claim of entitlement to 
service connection for a neck disability 
may now be granted.  If the decision 
remains adverse to the veteran, he and 
his representative should be provided 
with an appropriate supplemental 
statement of the case and an opportunity 
to respond thereto.  The case should then 
be returned to the Board for further 
appellate consideration if appropriate.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




